Title: From John Quincy Adams to Charles Francis Adams, 28 October 1822
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son.
					Washington 28. October 1822.
				
				In replying to your Letter of the 12th. instt. I might begin, by asking an explanation if its first paragraph—You say that you was taught to think when you came back from Europe, that your Letters were only an incumbrance—It has always given me pleasure to receive Letters from you, and I cannot imagine to what you refer in your supposition to the contrary—If the assurance is necessary from me I willingly give it. I have read at once with pleasure, and with a painful sympathy of feeling for you, the frank and candid explanations of the difficulties which you have to contend with in your reciting exercises—With pleasure I say, for the display of manly character in the acknowledgment of the obstacles to your success in your natural timidity and hesitation of Speech—and be assured that whatever may be your rank among your fellow students, I shall never do you the injustice of blaming you for failures not entirely within your own controul—I accept with much hope, and cheering anticipation your proposal of devoting two hours to each of your lessons for recitation, and of keeping an account of controul upon your own punctuality. I have entire confidence in the accuracy which you will observe in the fulfilment of this engagement, and I will venture to promise you before hand that if you do carry it into effect, it will not be long before you will find both your hesitation and your timidity vanish in a great measure away.Your number upon the half yearly list of June last was already higher than it had been the preceding December, and President Kirckland wrote me that with perseverance in your increased attention to your recitations, it would be still rising—We shall expect you here with your brother to spend the next vacation with us; and I have desired your brother, to obtain from the President both your numbers, as they will then be—I have told him that his welcome to me will be his number—And in saying the same to you, I add this qualification; that if you fulfil the promise in your Letter, with that faithfulness against yourself, of which if your character has not changed, I am sure, I will receive you with the warmest greeting of affection should your number be at the very bottom of the Class—I cannot too often repeat, nor can either of my Sons have it too clearly impressed upon their minds that anxious, inexpressibly anxious as I am to see them distinguished among their fellows, for that which in my esteem is the only honorable distinction for them, good conduct and good scholarship, yet I ask and desire nothing of them, which is not entirely within their own power—For natural hesitation and timidity I will make every possible allowance. I will even allow for the possibility of error in the judgement of those who mark the ranks—for possible partialities and prejudices—still with all those allowances it will be found that the standing of every Student depends mainly upon himself.I trust you have already commenced upon your regular course of  punctual study and self–monition, and shall be happy from time to time to hear from you, with what success it proceeds.Remaining in the interval your ever affectionate father.
				
					John Quincy Adams.
				
				
			